Citation Nr: 0819632	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  04-07 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to increased disability ratings for 
peripheral neuropathy of the right upper extremity, evaluated 
as 10 percent disabling for the period from November 18, 
2004, through May 31, 2007; and evaluated as 30 percent 
disabling from June 1, 2007.

2.  Entitlement to increased disability ratings for 
peripheral neuropathy of the left upper extremity, evaluated 
as 10 percent disabling for the period from November 18, 
2004, through May 31, 2007; and evaluated as 20 percent 
disabling from June 1, 2007.

3.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for hair loss.

8.  Entitlement to service connection for asbestosis.

9.  Entitlement to service connection for retinopathy.

10.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 decision of the RO that 
granted service connection for diabetes mellitus evaluated as 
10 disabling effective January 14, 2002; deferred a decision 
on entitlement to compensation for retinopathy; and denied 
service connection for PTSD, hair loss, asbestosis, and 
arthritis.  In a January 2004 statement of the case (SOC), 
the RO denied service connection for retinopathy.  The 
veteran perfected an appeal.

These matters also come to the Board on appeal from an April 
2005 decision of the RO that, in pertinent part, denied 
disability ratings in excess of 10 percent for service-
connected peripheral neuropathy of the right upper extremity, 
and in excess of 10 percent for service-connected peripheral 
neuropathy of the left upper extremity; and denied service 
connection for bilateral hearing loss and tinnitus.  The 
veteran timely appealed.

In July 2007, the RO increased the disability evaluations to 
30 percent for peripheral neuropathy of the right upper 
extremity, and to 20 percent for peripheral neuropathy of the 
left upper extremity-each effective June 1, 2007.

Because higher evaluations are available for peripheral 
neuropathy of each upper extremity, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, each of the claims remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In April 2008, the veteran testified during a hearing before 
the undersigned at the RO. 

The issues of service connection for bilateral hearing loss 
and PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from November 18, 2004, to May 31, 2007, 
the veteran's peripheral neuropathy of each upper extremity 
has been manifested by numbness and tingling of the hands and 
occasional weakness-productive of no more than mild 
incomplete paralysis of the median nerves.

2.  For the period from June 1, 2007, the veteran's 
peripheral neuropathy of each upper extremity has been 
manifested by numbness and tingling of the hands and 
occasional weakness, additional areas of loss sensation of 
each hand, and complaints of pain and muscle spasm-
productive of no more than moderate incomplete paralysis of 
the median nerves.

3.  The competent evidence is against a link between the 
veteran's current tinnitus and service.

4.  There is no competent evidence establishing that the 
veteran currently has a disability manifested by hair loss.

5.  There is no competent evidence establishing that the 
veteran currently has asbestosis or other asbestos-related 
diseases.

6.  There is no competent evidence establishing that the 
veteran currently has retinopathy or diabetic retinopathy.

7.  Arthritis was first demonstrated many years after 
service, and is not related to a disease or injury during 
active service.

8.  Since the effective date of service connection, the 
veteran's diabetes mellitus has been treated with oral 
hypoglycemic agents and/or insulin injections and a 
restricted diet, but has not required restriction or 
regulation of activities.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity, and in excess of 10 percent for peripheral 
neuropathy of the left upper extremity-for the period from 
November 18, 2004, to May 31, 2007-have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.124, 4.124a, Diagnostic Codes 8515, 8615, 
8715 (2007).

2.  The criteria for a disability evaluation in excess of 30 
percent for peripheral neuropathy of the right upper 
extremity, and in excess of 20 percent for peripheral 
neuropathy of the left upper extremity-for the period from 
June 1, 2007-have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124, 
4.124a, Diagnostic Codes 8515, 8615, 8715 (2007).

3.  Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  A disability manifested by hair loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

5.  Asbestosis or other asbestos-related diseases were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

6.  Retinopathy was not incurred or aggravated in service, 
and diabetic retinopathy is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.310 (2007).

7.  Arthritis was not incurred or aggravated in service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2007).

8.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus have not been met at any 
time since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through February 2002, May 2004, September 2005, and March 
2006 letters, the RO notified the veteran of elements of 
service connection, the evidence needed to establish each 
element, and evidence of increased disability.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The letter also informed the 
veteran that evidence of the impact of the condition and 
symptoms on employment would be considered.

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing, and thus create a presumption of 
prejudice.  

The September 2005 SOC listed the applicable diagnostic code 
and disability ratings for peripheral neuropathy of the upper 
extremity-described as mild, moderate, or severe 
disability-and which the veteran reasonably could be 
expected to understand to support his claim.  In 
correspondence (his substantive appeal) submitted in 
September 2005, the veteran described the sensory and 
functional impairment of each of his hands as worsened, and 
at the moderate stage of progression.  The veteran has also 
been represented by a veterans' service organization 
throughout this appeal.  Accordingly, any notice error is not 
prejudicial because the veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claims.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication. 

Regarding the veteran's appeal for a higher initial 
disability rating assigned following the grant of service 
connection for diabetes mellitus, the Board has characterized 
the issue in accordance with the decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of service connection.  As 
Fenderson held that a claim for an initial disability rating 
is distinct from a claim for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), are not applicable to the claim.




Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims 
decided on appeal have been fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service medical records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with some of the claims decided on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

The veteran has not been afforded examinations for his 
claimed hair loss and arthritis.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  As will be discussed below, there is no 
competent evidence that claimed hair loss and arthritis may 
be related to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Higher Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson, 
12 Vet. App. at 126.

A.  Peripheral Neuropathy of Each Upper Extremity

Service connection has been established for peripheral 
neuropathy of each upper extremity.  The RO has assigned 
disability ratings under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8699-8615, pertaining to neuritis of the median nerve.  
A hyphenated diagnostic code reflects a rating by analogy 
(see 38 C.F.R. §§ 4.20 and 4.27).  The veteran is right-hand 
dominant.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve of the major or minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the median nerve of the minor upper 
extremity, and a 30 percent evaluation is warranted for 
moderate incomplete paralysis of the median nerve of the 
major upper extremity.  A 40 percent evaluation is warranted 
for severe incomplete paralysis of the median nerve of the 
minor upper extremity, and a 50 percent evaluation is 
warranted for severe incomplete paralysis of the median nerve 
of the major upper extremity.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8515, 8615, 8715.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the median nerve is indicated by the 
following:  hand inclined to the ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; and pain 
with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8515, 8615, 8715.

For the Period From November 18, 2004, Through May 31, 2007

During a November 2004 VA examination, the veteran reported 
constant numbness and tingling of the hands and feet, which 
had progressively worsened over the years.  He reported some 
relief with medications, and gave no history of flare-ups. He 
reported experiencing paresthesias, and interference with 
daily activities.  The veteran reported doing meticulous work 
with machine parts, and using his hands all day.  He 
occasionally dropped things and felt occasional weakness in 
the hands.  Examination of both hands revealed absent 
sensation in the distal aspects of all the digits, with 
monofilament testing.  Palmar surfaces had some diminished 
sensation.  Vibratory sense and proprioception were intact, 
and grip strength was equal bilaterally.  

The evidence reflects no more than mild incomplete paralysis 
of the median nerves of either upper extremity.  There have 
been no reports of loss of reflexes, muscle atrophy, or 
constant pain during the applicable period for either upper 
extremity.  38 C.F.R. §§ 4.123, 4.124 (2007).  Significant 
functional loss due to pain has not been demonstrated.

Hence, disability ratings in excess of 10 percent for each 
upper extremity are not warranted.  

For the Period From June 1, 2007

During a June 2007 VA examination, the examiner noted 
diminished sensation to monofilament of the palmar aspects of 
both hands, as well as diminished vibratory and sharp-dull 
distinction distal to the wrists bilaterally.  Light touch 
was grossly intact, and radial pulses were readily palpable.  
No edema or muscle atrophy was noted.  The examiner opined 
that these findings were consistent with moderate sensory 
motor mixed (demyelinating and axonal degeneration), but 
predominantly demyelinating type peripheral polyneuropathy.

In April 2008, the veteran testified that he experienced pain 
and muscle spasms even when sleeping, and that he has sought 
treatment at least three-to-four times during the past year.
 
Given the diminished areas of sensation of each hand as noted 
by the examiner, and the veteran's complaints of discomfort 
and pain, neurological deficits during the applicable period 
reflect moderate incomplete paralysis of the median nerves of 
each upper extremity.  The evidence does not show atrophy of 
the muscles, or neurological deficits producing severe 
incomplete paralysis to warrant disability ratings in excess 
of the currently assigned 30 percent for peripheral 
neuropathy of the right upper extremity, and 20 percent for 
peripheral neuropathy of the left upper extremity.     

B.  Diabetes Mellitus

Service connection has been established for diabetes 
mellitus, effective May 2001.  The RO assigned an initial 
20 percent disability rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A rating of 40 percent is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is for application 
when diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Service connection has been established for peripheral 
neuropathy, as secondary to the diabetes mellitus, and has 
been separately rated.  As such, peripheral neuropathy may 
not be considered in the evaluation of the service-connected 
diabetes mellitus.  38 C.F.R. § 4.14; see also 38 C.F.R. 
§ 4.120, Diagnostic Code 7913, Note (1).

Records show that the veteran was first diagnosed as diabetic 
in 1996, and that he began taking oral medications soon 
thereafter.

The report of a September 2004 VA examination reflects that 
insulin was added approximately six months ago.

In November 2004, the veteran reported that he was on a 
restricted diet, and that he had no restriction with 
activities because of diabetes.  The veteran visited his 
diabetic care provider four times yearly.

In June 2007, the veteran reported six episodes of 
hypoglycemia in the past year, and self-treatment with candy, 
glucose tablets, or orange juice with good results.  There 
were no episodes of ketoacidosis in the past year, as well as 
no hospitalizations in the past year for either hypoglycemia 
or ketoacidosis.  His weight had generally been stable, with 
minor fluctuations of approximately five pounds.  The 
examiner noted that the veteran's activities were not 
restricted as a direct result of diabetes mellitus.

While the veteran has indicated that he is restricted in 
performing activities without losing his breath, none of his 
treatment reports includes a recommendation that the veteran 
regulate his activities in order to treat diabetes mellitus, 
so as to warrant a higher evaluation.

The evidence shows that the veteran's diabetes mellitus 
requires insulin injections and a restricted diet.  Thus, in 
the absence of medical evidence that the veteran's diabetes 
mellitus requires regulation of activities, the preponderance 
of the evidence is against the grant of an evaluation in 
excess of 20 percent at any time since the effective date of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2007).

C.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
disabilities have resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran has not reported 
any lost time from work, or other economic impact from the 
disabilities. There is no evidence of recent 
hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2007).

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

A.  Tinnitus

Service medical records show no complaints of ringing in the 
ear, or findings or diagnosis of tinnitus.

In this case, the Board finds the veteran's report of 
excessive noise exposure from artillery weapons during combat 
support operations credible, consistent with the 
circumstances and conditions of service in a field artillery 
unit in Vietnam.

Specific to the claim for service connection for tinnitus, 
however, neither the veteran's own assertions nor the 
competent evidence establish a link between that disability 
and service.  During the September 2004 VA examination, the 
examiner noted the onset of the veteran's constant tinnitus 
was reported by the veteran as approximately 1995.  The 
examiner also reviewed the veteran's claims file, which 
contains no findings or evidence of tinnitus prior to the 
veteran's filing a claim for service connection for tinnitus 
in March 2004.  Hence, the September 2004 examiner opined 
that it was less likely as not that the veteran's tinnitus is 
a result of any activity during military service.

While the veteran continues to experience constant tinnitus 
(which constitutes a disability diagnosed post-service), the 
only competent medical opinion of record on the question of 
nexus weighs against the veteran's claim for service 
connection.

Neither the veteran nor his representative presented or 
alluded to the existence of any contrary medical opinion 
(i.e., one that would support the veteran's assertions as to 
a nexus between any claimed disability and service), despite 
specifically being asked or invited to present or identify 
such evidence via the RO's August 2002 letter.

Concerning the veteran's more recently revised contention 
that he has had intermittent tinnitus since his service 
discharge, his inconsistent history regarding the date of 
onset of tinnitus undermines its probative value and lacks 
the probative weight of the etiology opinion of record.  

Under these circumstances, the claim for service connection 
for tinnitus must be denied.  

B.  Hair Loss

Service medical records show no complaints of hair loss, or 
findings or diagnosis of any disability manifested by hair 
loss.

VA treatment records, dated in January and July 2005, reflect 
that the veteran reported that all his hair had been falling 
out in service; he had in-service treatments with injections 
to his scalp; and he was told at the time that it was his 
nerves.  The veteran also presented pictures of his hair loss 
while in Vietnam, and reported severe stress during combat 
support operations.  Neither residuals of the in-service hair 
loss nor any disability manifested by hair loss were found.

Although the veteran has asserted that he had sudden and 
unexplained hair loss in service, he is a layperson, and 
lacks the requisite medical knowledge to make a competent 
diagnosis of a disability.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, notwithstanding the veteran's 
assertions, there is no competent evidence that he currently 
has a disability manifested by hair loss.

Under these circumstances, the claim for service connection 
for hair loss must be denied.  




C.  Asbestosis

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases. However, VA has issued procedures on asbestos-
related diseases, which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).

Subparagraph 7.21a(1) of the M21-1 recognizes that inhalation 
of asbestos fibers can produce fibrosis and tumors, 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the larynx 
and pharynx. Subparagraph 7.21a(3) points out that persons 
with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal and 
urogenital cancer. The risk of developing bronchial cancer is 
increased in current cigarette smokers who have had asbestos 
exposure. Mesotheliomas are not associated with cigarette 
smoking. Lung cancer associated with asbestos exposure 
originates in the lung parenchyma rather than the bronchi. 
About 50 percent of persons with asbestosis eventually 
develop lung cancer, about 17 percent develop mesothelioma, 
and about 10 percent develop gastrointestinal and urogenital 
cancers. All persons with significant asbestosis develop cor 
pulmonale and those who do not die from cancer often die from 
heart failure secondary to cor pulmonale.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease. M21-1, Part VI, Ch. 7.21(b)(2). An asbestos-
related disease can develop from brief exposure (as little as 
a month or two) to asbestos or indirectly (bystander 
disease). Id. There is a prevalence of asbestos-related 
disease among shipyard workers since asbestos was used 
extensively in military ship construction. Id. It is a fact 
that many U.S. Navy veterans during World War II were exposed 
to chrysotile products, as well as amosite and crocidolite, 
since these varieties of African asbestos were used 
extensively in military ship construction. Id.; see also 
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that neither MANUAL M21-1 nor the CIRCULAR 
creates a presumption of exposure to asbestos solely from 
shipboard service. Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers and they direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure. Dyment v. West, 
13 Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 
347 (1999); VAOPGCPREC 4-2000.  

In this case, the Board notes that the veteran's service 
medical records show no complaints of breathing or lung 
problems, and no findings or diagnosis of asbestosis.

While the veteran contends that he handled items coated with 
asbestos while serving in the artillery unit in Vietnam, 
there is no competent evidence that he currently has 
asbestosis or other asbestos-related diseases.

During a June 2007 VA examination, the veteran reported 
exposure to asbestos while working at a furnace as a machine 
operator and in a factory that made airplane parts.  Chest X-
rays revealed several metallic clips in the right mid lung 
field, as well as a metallic pin in the lateral end of the 
right clavicle, but no active pulmonary pathology.  The 
examiner also noted that a previous computed tomography scan 
of the veteran's chest showed no evidence of interstitial 
lung disease.  The veteran's reported history in November 
2004 included chronic shortness of breath since 1996, and a 
bad respiratory illness that required an open lung biopsy for 
which no definite diagnosis was found.  Although the June 
2007 examiner reviewed the entire record, neither findings 
nor diagnoses of asbestosis or asbestos-related diseases were 
noted.

The June 2007 examiner's findings are consistent with 
previous testing, including chest X-ray reports.  The Board 
finds a clear preponderance of the evidence is against a 
finding that the veteran has asbestosis or an asbestos-
related lung disease.  
 
Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a lay person, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he actually suffers from 
asbestosis or other asbestos-related diseases.  See Bostain, 
11 Vet. App. at 127.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Where the competent evidence establishes that 
the veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Under these circumstances, the claim for service connection 
for asbestosis must be denied.  

D.  Retinopathy

Service medical records show no complaints of vision 
problems, or findings or diagnosis of retinopathy. 

The veteran contends that service connection is warranted on 
the basis that his retinopathy is caused or aggravated by his 
service-connected diabetes mellitus.  

Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury, and when, generally, a service connected 
disability aggravates a non-service-connected disability.  
38 C.F.R. § 3.310(a).

The report and addendum of a June 2007 VA examination reflect 
no findings of diabetic retinopathy noted during the 
veteran's last VA eye examination in April 2007.  Again, 
retinopathy was not found. 

Where the claim turns on a medical matter, the veteran cannot 
establish entitlement to service connection on the basis of 
his assertions, alone.  Where the competent evidence 
establishes that the veteran does not have the disability for 
which service connection is sought, there can be no valid 
claim for service connection.  See Gilpin, 155 F. 3d at 1356; 
Brammer, 3 Vet. App. at 225.

Under these circumstances, the claim for service connection 
for retinopathy is denied.

E.  Arthritis

The Board notes that service medical records contain neither 
manifestations nor complaints, nor findings of either 
arthritis or any musculoskeletal injury or disease.  Records 
reflect that the veteran received treatment for a broken 
right shoulder prior to his military service.  

X-rays revealed moderate degenerative arthritic changes of 
both hips in June 2007.  There have been no reports of 
arthritic pain between the time of service, and these initial 
findings.  

Although arthritis of both hips has recently been diagnosed, 
there is no evidence of arthritis either manifested in 
service or within the first post-service year, to warrant 
service connection on the basis of presumptions referable to 
chronic diseases.

During a June 2007 VA examination, the veteran reported a 
work-place injury to his right knee requiring arthroscopy 
surgery in the 1970's.  He also reported being injured in a 
motor vehicle accident in 1986, and a history of right 
shoulder fracture from the 1960's.  

The veteran's statements are competent evidence, via first-
hand knowledge, that he experienced musculoskeletal injuries, 
although not of in-service disability.  See Bostain, 11 Vet. 
App. at 127.  

While the veteran may contend that arthritis takes a long 
time to develop and that the disability had its onset in 
service, there is no competent evidence linking arthritis 
with injury or disease in service, and no competent evidence 
establishing the onset of the disability in service.

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of 
arthritis in service or within the first post-service year, 
the weight of the evidence is against the claim and against 
the grant of service connection for arthritis.

F.  Reasonable Doubt

Because the competent evidence weighs either against a 
current diagnosis or against linking a currently shown 
disability to service, the weight of the evidence is against 
each of the claims.  As the weight of the competent evidence 
is against the claims, the doctrine of reasonable doubt is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990). 





	(CONTINUED ON NEXT PAGE)






ORDER

Increased disability ratings for peripheral neuropathy of the 
right upper extremity are denied.

Increased disability ratings for peripheral neuropathy of the 
left upper extremity are denied.

An initial disability evaluation in excess of 20 percent for 
diabetes mellitus is denied.

Service connection for tinnitus is denied.

Service connection for hair loss is denied.

Service connection for asbestosis is denied.

Service connection for retinopathy is denied.

Service connection for arthritis is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).


Bilateral Hearing Loss 

The veteran contends that he currently suffers from bilateral 
hearing loss due to in-service acoustic trauma during combat 
support operations.  His DD-214 reflects that he served in 
field artillery (13A1P), basic, in Vietnam. Given that the 
veteran was assigned to a field artillery unit, the Board 
finds the veteran's statements credible, and that he likely 
experienced in-service noise exposure as alleged.  

The Board notes that a report of a September 2004 VA 
examination reflects normal bilateral hearing.  In March 
2005, the veteran was diagnosed with bilateral sensorineural 
hearing loss.  Since then, VA has issued hearing aids to the 
veteran.

PTSD 

The evidence reflects that the veteran has been clinically 
assessed with PTSD.  However, further action by the RO or AMC 
is needed to ascertain whether there is credible supporting 
evidence that a claimed in-service stressor(s) occurred, and, 
if so, whether there is a link between any corroborated 
stressor(s) and the veteran's current symptoms.  

The veteran has claimed in-service stressful experiences 
associated with combat support during his military service.  
Specifically, he has reported that, between February and May 
1968 near Chu Li, Vietnam, his unit was on a fire mission, 
supporting a Marine company with 105 mm howitzers.  The 
veteran's unit came under mortar attack while still in their 
bunkers, and one of his buddies was hit with a mortar and 
died.

In this case, the veteran's service personnel records reflect 
that the veteran served overseas in Vietnam from February to 
May 1968; and that his military occupational specialty (MOS) 
was in basic field artillery.  His record of assignment shows 
that, in Vietnam, he was attached to Battery B, 2nd Battalion 
(Airborne), 321st Artillery.  This evidence does not show 
that the veteran personally participated in combat.  Hence, 
additional evidence should be obtained from the U.S. Army 
Joint Services Records Research Center (JSRRC) in order to 
corroborate the veteran's claimed stressors while in Vietnam.  
M21-1, Part III, par. 5.14b.  Specifically requested should 
be unit histories regarding the veteran's assigned unit.  38 
C.F.R. § 3.1000(d)(4)(i) (2007).  

If combat service, or the occurrence of a claimed stressor is 
independently corroborated, then the RO or AMC should arrange 
for the veteran to undergo VA examination for the purposes of 
determining whether combat or any corroborated in-service 
stressor is sufficient to support a diagnosis of PTSD. 
 
Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA audiology 
examination to determine the nature and 
etiology of any hearing loss present.  If 
a hearing loss is found, the examiner 
should determine whether it is at least 
as likely as not (50 percent probability 
or more) that it either had its onset in 
service, or is the result of in-service 
noise exposure to artillery weapons as 
reported by the veteran.  The examiner(s) 
should provide a rationale for the 
opinion.  The veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the examiner 
designated to examine the veteran, and 
the report of the examination should note 
review of the claims file.

2.  Seek verification of the veteran's 
claimed stressors from JSRRC, 
specifically involving combat support 
missions near Chu Li, Vietnam, between 
February and May 1968; and enemy mortar 
attacks involving casualties near Chu Li, 
Vietnam, between February and May 1968.  
Request copies of the veteran's unit 
histories while assigned to Battery B, 
2nd Battalion (Airborne), 321st Artillery, 
from February to May 1968.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent to JSRRC. 

3.  The RO should then make a 
determination as whether there is 
evidence that the veteran served in 
combat, or evidence corroborating a 
claimed in-service stressor. 

4.  If evidence of combat or evidence 
corroborating a claimed in-service 
stressor is received, the veteran should 
be afforded a psychiatric examination.  
The claims folder should be made 
available to the examiner for review and 
the examiner should indicate that the 
claims folder was reviewed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and 
the Mississippi Scale for Combat-Related 
PTSD, should be accomplished.   The 
examiner should determine whether the 
veteran currently suffers from PTSD.  If 
a diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiner.  The examination report 
should include the complete rationale for 
all opinions expressed. 

5.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If the benefits sought are not 
fully granted, the RO or AMC must furnish 
a SSOC, before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


